940 F.2d 662
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas E. ROBERTS, Plaintiff-Appellant,v.Bill STORY, Warden, Dr. Bohringer, Defendants-Appellees.
No. 91-5868.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1991.

1
Before KENNEDY and MILBURN, Circuit Judges, and ZATKOFF, District Judge*.

ORDER

2
This matter has been referred to a panel of the court.  Upon review of the documents before the court, it appears that Roberts appealed on June 28, 1991, from the June 20, 1991, order.  That order was entered by a magistrate judge and directed that an attachment to the defendants' motion to dismiss or motion for summary judgment be placed in camera.


3
An order of a magistrate judge is not apealable unless the magistrate judge is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(a).  Tripati v. Rison, 847 F.2d 548, 548-49 (9th Cir.1988) (per curiam);  McGraw v. Connelly (In re Bell & Beckwith), 838 F.2d 844, 848 n. 5 (6th Cir.1988);  Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam).  The magistrate judge was not given plenary jurisdiction in this case.  A district court judge may reconsider any pretrial ruling of a magistrate judge.  28 U.S.C. Sec. 636(b)(1)(A).


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 8(a), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation